DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Pre-Appeal Brief Request filed on 4/13/22 has been fully considered and made of record. In view of finding more pertinent prior art, a response to Applicants’ Remarks is not relevant and hence is not made. Following the Pre-Appeal conference filed on 5/27/22, PROSECUTION IS HEREBY REOPENED while the Office Actions, filed on 10/04/21 and 02/09/22, have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Yukio et al (JP2016096634A).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukio et al (JP2016096634A).
Regarding claim 1, Yukio et al teach a manufacturing method of a laminated iron core (Fig. 1, S) by laminating a plurality of blanked members (MS) to form a laminate (10), the laminate including a pair of first and second end surfaces (Top & Bottom [Sa] of MS at Fig. 2), and the plurality of blanked members (MS) being interlocked by a caulk (2S) in a lamination direction of the laminate, the manufacturing method comprising: 
forming the laminate (MS) such that a protrusion (Fig. 15, 202a) of the caulk (2S) protrudes downward from the first end surface being in a downward state; 
placing the laminate (Fig. 2, MS) on a support [well known for stacking in Step G at Fig. 1; Para. 0053] such that the protrusion (2S) is not in contact with a support surface of the support, due to the through hole (3); and 
processing the laminate [to form the core 10; Para. 0054] in a state where the laminate is placed on the support. 
Regarding claim 2, Yukio et al teach that the placing of the laminate (10) on the support includes placing the laminate on the support after the laminate is inverted (Fig. 2, 2S) such that the first end surface faces upward and the protrusion protrudes upward. 
Regarding claim 3, Yukio et al teach that the placing of the laminate (10) on the support includes supporting the first end surface of the laminate on the support surface such that the protrusion (2S or 202a) is located inside an opening portion (3) provided in the support surface of the support, during the stacking adjustment (Para. 0053 & 0054). 
Regarding claim 4, Yukio et al teach that the caulk (2S or 202a) is a V-shaped caulk or a cut-and-raised caulk. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yukio et al.
Regarding claims 5 and 6, Yukio et al teach a manufacturing method of a laminated iron core (Fig. 1, S) including the protrusion (2S or 202a) and the recess (3) of the laminate (10), which reads on applicants’ claimed invention; except for disclosing the measurement of the protrusion and the depth of the recess of the caulk (2S) with respect to the first and second end surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the proper measurement of the protrusion (2S or 202a) and the depth of the recess (3) of the caulk (2S or 202a) with respect to the first and second end surface, since it is known in the art that the forming of the protrusion or swaged area (Fig. 15, 2S or 202a) and the through hole or recess (Fig. 2, 3) to be coupled to each other with their structural measurement such that the protrusion (Fig. 2, 2S or 202a) cannot exceed the depth of the recess (3), in order to prevent each laminate portion of block body (S) from being fastened to another block body (S) that has already been manufactured/stacked by the protrusion or the swaged area (2S or 202a; Para. 0053 & 0054).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 4, 2022